DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I and Species 1 Fig. 1 and claims 1-7 and 9 in the reply filed on 9/2/2022 is acknowledged.
Claims 8 and 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/2/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    325
    574
    media_image1.png
    Greyscale

Claim(s) 1-4, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SMITH et al. US 5,532,513.
With regards to claim 1, Smith discloses a container 10 for supporting one or more semiconductor devices therein, comprising: walls (shown above) positioned to at least partially surround a semiconductor device, at least one of the walls comprising a radiation-shielding material (Col 1:62-65); and a support structure (shown above) shaped, positioned, and configured to support the semiconductor device within the walls.

With regards to claim 2, Smith discloses the radiation-shielding material is capable of being configured to reduce the likelihood that neutron radiation from an ambient environment exterior to the container will alter a state of a silicon lattice in some semiconductor device depending on the where the container is placed and what type of semiconductor device to be held.

With regards to claim 3, Smith discloses the radiation-shielding material comprises at least one material selected from the group consisting of borated polyethylene, boron carbide, and a boron aluminum alloy.

With regards to claim 4, Smith discloses the support structure (shown above) is sized, shaped, and configured to support a semiconductor device configured as a semiconductor die, a semiconductor wafer, a semiconductor device package, or a substrate supporting one or more semiconductor device packages thereon.

With regards to claim 7, Smith discloses at least another of the container walls lacking the radiation-shielding material is positioned and configured to face a floor when the container is placed on a floor.

With regards to claim 9, Smith discloses at least a portion of at least one of the container walls 12 is displaceable to enable a user to selectively access an interior of the container.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 5,532,513 in view of Johnson US 6,967,390 B2.
With regards to claim 5, Smith discloses the claimed invention as stated above but it does not specifically disclose the at least one of the container walls comprises sheets of the radiation-shielding material in superimposed layers to form at least portion of the at least one of the walls.
However, Johnson teaches that it was known in the art to have container that walls include radiation-shielding material and holds sensitive articles, have the at least one of the container walls comprise sheets 125/126 of the radiation-shielding material in superimposed layers to form at least a portion of the at least one of the walls. (Fig. 1 and Col 3:34-43)
The inventions of Smith and Johnson are both drawn to the field of containers that are capable of holding items such as sensitive articles. Each container includes walls with radiation-shielding material. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the at least one container wall in Smith by providing sheets of the radiation-shielding material in superimposed layers as taught by Johnson for the purposes of providing a more insulated wall and container to shield the sensitive articles.

With regards to claim 6, Johnson further teaches each of the container walls comprises the radiation-shielding material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736